DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf US 20070199379 in view of Feather US 20120198923.
As to claim 1, Wolf teaches “A tuning fork sensor (Abstract; Figure 3) comprising: a diaphragm disposed on a proximal end of the tuning fork (Figure 3 shows a diaphragm), said diaphragm having a domed geometry defining a curved surface (Figure 3, the diaphragm curves inward and tapers. The claimed invention teaches in the specification that embodiments may have dome shaped diaphragms, and additional geometric changes may be present. This is design choice, and one of ordinary skill in the art has the knowledge to alter the shape of a known element in order to optimize it); a plurality of forks extending from the curved surface of the diaphragm toward the distal end of the tuning fork (Figure 3, 2 forks extend from the diaphragm), a stem portion comprising a corrosive material ([0031] teaches that the oscillators can be made a material that is corrosive and the same material as the pipe), and a paddle portion (Figure 3 shows the tuning fork have paddle tips).” Wolf does not teach the stub.
Feather teaches “wherein said forks further comprise a stub portion connected to the diaphragm (Figure 1, #125; [0020]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Feather with Wolf. The stub allows for stability within the tuning fork. This would increase the accuracy of the sensor. As for the dome shaped diaphragm that is claimed, it can be seen as evidence in Jones US 3085168 figure 2, column 2 lines 1-15 that the curved shape is a known design choice. Altering the shape of the diaphragm for higher accuracy involves routine skill in the art.

As to claims 2 and 11, Wolf teaches “wherein said diaphragm, said stub portion, and said paddle portion are formed of stainless steel ([0031] teaches that the non-corrosive material is stainless steel).”

As to claims 3 and 12, Wolf teaches “wherein said corrosive material is carbon steel ([0043] teaches that the corrosive mterial is carbon steel).”

As to claim 4, Wolf teaches “wherein said corrosive material is a same material as at least one material used to form a container in which said tuning fork is disposed ([0031]).”

(Abstract; [0034]).”

As to claim 6, Wolf teaches “A system for measuring pipeline corrosion (Figure 1a; [0073]), said system comprising: a measurement sensor comprising: a diaphragm disposed on a proximal end of the measurement sensor (Figure 3), said diaphragm having a domed geometry defining a curved surface (Figure 3, the diaphragm curves inward and tapers. The claimed invention teaches in the specification that embodiments may have dome shaped diaphragms, and additional geometric changes may be present. This is design choice, and one of ordinary skill in the art has the knowledge to alter the shape of a known element in order to optimize it); and a plurality of forks extending from the curved surface of the diaphragm toward the distal end of the measurement sensor, wherein each fork of said plurality of forks further comprises a stem portion comprising a corrosive material, and a paddle portion (Figure 3; [0031]); and a loss detector circuit communicatively coupled to said measurement sensor, said loss detector configured to detect a change in frequency of said measurement sensor and to provide feedback relating to the change in frequency (Figure 1a shows a frequency change corrosion rate converter and a process control; [0029]), wherein said change in frequency is indicative of corrosion present in an operating pipe system ([0029]); wherein said measurement sensor is configured to be inserted into the pipe system and provide data to the loss detector circuit while the pipe system is in use (Figure 1a).” Wolf does not teach a domed geometry.
Feather teaches “wherein said forks further comprise a stub portion connected to the diaphragm (Figure 1, #125; [0020]).”


As to claim 7, Wolf teaches “a reference sensor (Figure 1a) comprising: a second diaphragm disposed on a proximal end of the reference sensor, said second diaphragm having a domed geometry defining a curved surface (Figure 3, the diaphragm curves inward and tapers. The claimed invention teaches in the specification that embodiments may have dome shaped diaphragms, and additional geometric changes may be present. This is design choice, and one of ordinary skill in the art has the knowledge to alter the shape of a known element in order to optimize it); a second plurality of forks extending from surface of the second diaphragm toward the distal end of the reference sensor, wherein each fork of said second plurality of forks further comprise a second stub portion connected to the second diaphragm and a second stem portion comprising a non-corrosive material, and a second paddle portion; wherein said reference sensor is configured to be inserted into the pipe system and provide reference data to the loss detector circuit while the pipe system is in use (Figure 1a shows a reference sensor with the same configuration as the measurement sensor seen in Figure 3; [0033] and [0034]. Furthermore, the duplication of known elements only involves routine skill in the art).”
Feather teaches “wherein said forks further comprise a stub portion connected to the diaphragm (Figure 1, #125; [0020]).”



As to claim 8, Wolf teaches “wherein said reference data is representative of changes in at least one of a temperature, a flow, and fluid viscosity within the pipe system ([0034]).”

As to claim 9, Wolf teaches “wherein said loss detector circuit is communicatively coupled to said reference sensor (Figure 1a).”
As to claim 10, Wolf teaches “said loss detector circuit is configured to determine said change in said frequency indicative of corrosion present in the operating pipe system based on a difference in the data provided to said loss detector circuit by said measurement sensor and said reference data provided to said loss detector circuit by said reference sensor ([0033] and [0034]; Figure 1a).”

As to claim 13, Wolf teaches “a plurality of additional measurement sensors, each additional measurement sensor of the plurality of additional measurement sensors ([0033] and [0034] teach the use of multiple oscillators. Expanding this to a larger number of reference and measurement sensors is merely a duplication of parts, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The same sensor are taught by the prior arts the prior art teaches how to utilize multiple oscillators. There is no patent distinction between the claimed limitations of using additional sensors verses the multiple oscillators taught by the prior arts)  comprising: a diaphragm disposed on a proximal end of the measurement sensor, said diaphragm having a domed geometry defining a curved surface (Figure 3, the diaphragm curves inward and tapers. The claimed invention teaches in the specification that embodiments may have dome shaped diaphragms, and additional geometric changes may be present. This is design choice, and one of ordinary skill in the art has the knowledge to alter the shape of a known element in order to optimize it); and a plurality of forks extending from the curved surface of the diaphragm toward the distal end of the measurement sensor, wherein each fork of said plurality of forks further comprises a stub portion connected to the diaphragm and a stem portion (Figure 3) comprising a corrosive material ([0031]), and a paddle portion (Figure 3); and a plurality of reference sensors, each additional reference sensor of the plurality of additional reference sensors comprising: a second diaphragm disposed on a proximal end of the reference sensor; a second plurality of forks extending from the curved surface of the second diaphragm toward the distal end of the additional reference sensor, wherein each fork of said second plurality of forks further comprise a second stub portion connected to the second diaphragm and a second stem portion comprising a non-corrosive material, and a second paddle portion; wherein the additional measurement sensors and the additional reference sensors are disposed at different locations of the pipe system (Figure 1a depicts the reference sensor and Figure 3 depicts the structure of the sensor).” Wolf does not teach the dome geometry.
Feather teaches “wherein said forks further comprise a stub portion connected to the diaphragm (Figure 1, #125; [0020]).”


As to claim 14, Wolf teaches “wherein the measurement sensor, the reference sensor, each additional measurement sensor of the plurality of additional measurement sensors, and each additional reference sensor of the plurality of additional reference sensors is associated with a particular location of the pipe system sensors ([0033] and [0034] teach the use of multiple oscillators. Expanding this to a larger number of reference and measurement sensors is merely a duplication of parts, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). The same sensor are taught by the prior arts the prior art teaches how to utilize multiple oscillators. There is no patent distinction between the claimed limitations of using additional sensors verses the multiple oscillators taught by the prior arts).”

As to claim 16, Wolf teaches “A method comprising: receiving, by a processor of a loss detector circuit, sensor data from a measurement sensor and a reference sensor, said sensor data (Figure 1a), wherein each of said measurement sensor and said reference sensor comprise a diaphragm disposed on a proximal end and a plurality of forks extending from the curved surface (Figure 3, the diaphragm curves inward and tapers. The claimed invention teaches in the specification that embodiments may have dome shaped diaphragms, and additional geometric changes may be present. This is design choice, and one of ordinary skill in the art has the knowledge to alter the shape of a known element in order to optimize it) of the diaphragm toward the distal end (Figure 3), said diaphragm of said measurement sensor (Figure 3), wherein each fork of said plurality of forks further comprises a a stem portion, and a paddle portion (Figure 3), wherein said stem portion of said forks of said measurement sensor comprise a corrosive material ([0031]) and said stem portion of said forks of said reference sensor comprise a non-corrosive material ([0031] teaches that the oscillators can be made a material that is corrosive and the same material as the pipe. The difference in materials is taught by the prior art, therefore assigning a material for a particular portion of a taught element would be obvious because it only involves routine skill in the art); determining, by said processor of said loss detector circuit (Figure 1a), a change in frequency indicative of corrosion present in an operating pipe system based on said sensor data, wherein said measurement sensor and said reference sensor are configured to be inserted into said pipe system and the sensor data is received while said pipe system is in use (Abstract; [0033] to [0034]; Figure 1a).”
Feather teaches “wherein said forks further comprise a stub portion connected to the diaphragm (Figure 1, #125; [0020]).”


As to claim 17, Wolf teaches “determine said change in said frequency indicative of corrosion present in the operating pipe system based on a difference in said measurement data received from said measurement sensor and said reference data received from said reference sensor ([0033] and [0034]).”

As to claim 20, Wolf teaches “comprising determining to replace at least a portion of said pipe system based on said corrosion present in said operating pipe system ([0009] and [0049]).”


Claim 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf US 20070199379 in view of Feather US 20120198923 and in further view of Kumaran US 20150106036.
As to claim 15, the prior arts do not teach a controller and user interface for presentation.
Kumaran teaches “wherein said loss detector circuit (Figure 6 shows a loss detector circuit) is configured to provide said feedback relating to the change in frequency indicative of corrosion present in said operating pipe system to at least one of a controller (Figured 8 shows the driver and can be interpreted as the controller which controls the oscillations) and a user device for presentation via a graphical user interface, said graphical user interface configured to associate a particular change in frequency corresponding to a particular ([0005] teaches a display for displaying information collected by the sensors).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kumaran with that of Feather and Wolf. Wolf does depict visual data in figures 4a to 6 but does not explicitly teach a display. Having a display, which is taught by Kumaran, allows the user to visually identify the data in real-time since the sensor is connected to the display. Furthermore, having a display or GUI is known in the art since visual depictions of data allow for greater control over the system. Since the system of Kumaran can display the information from the sensor, it is implied that the location of that sensor is known since the user placed the sensor on or within the pipe. The data from the sensor being displayed has a known location.

As to claim 18, Kumaran teaches “comprising outputting information associated with said corrosion present in said operating pipe system via a graphical user interface ([0005] teaches a display for displaying information collected by the sensors. Various figures also visually depict the corrosion and frequency data).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kumaran with that of Feather and Wolf. Wolf does depict visual data in figures 4a to 6 but does not explicitly teach a display. Having a display, which is taught by Kumaran, allows the user to visually identify the data in real-time since the sensor is connected to the display. Furthermore, having a display or GUI is known in the art since visual depictions of data allow for greater control over the system. Since the system of Kumaran can display the information from the sensor, it is implied that the location of that sensor is known 

As to claim 19, Kumaran teaches “configuring the graphical user interface to indicate a location within said graphical user interface associated with said corrosion present in said operating pipe system interface ([0005] teaches a display for displaying information collected by the sensors. Various figures also visually depict the corrosion and frequency data).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Kumaran with that of Feather and Wolf. Wolf does depict visual data in figures 4a to 6 but does not explicitly teach a display. Having a display, which is taught by Kumaran, allows the user to visually identify the data in real-time since the sensor is connected to the display. Furthermore, having a display or GUI is known in the art since visual depictions of data allow for greater control over the system. Since the system of Kumaran can display the information from the sensor, it is implied that the location of that sensor is known since the user placed the sensor on or within the pipe. The data from the sensor being displayed has a known location.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863